                                                                    USDC-SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
                                                                    DOC#:
 CLARA KIM, et al.,                                                 DATE FILED: 05-13-2021

                             Plaintiffs,
                                                                      17-CV-8876 (RA)
                        v.
                                                                            ORDER
 WICKED FASHIONS, INC., et al.,

                             Defendants.



RONNIE ABRAMS, United States District Judge:

         On May 10, 2019, the Court granted Defendants’ motion to compel arbitration and stayed the

case pending resolution of the arbitration. See Dkt. 58. No later than May 27, 2021, the parties shall

file a joint letter updating the Court on the status of this case, including whether it can now be closed.

SO ORDERED.

Dated:      May 13, 2021
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
